RENDERED: AUGUST 21, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                 NO. 2019-CA-000277-MR


FRANCIS G. PAYNE                                                     APPELLANT



                    APPEAL FROM HANCOCK CIRCUIT COURT
v.                  HONORABLE THOMAS O. CASTLEN, JUDGE
                           ACTION NO. 08-CR-00020



COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                            OPINION
                                           AFFIRMING

                                       ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND KRAMER, JUDGES.

ACREE, JUDGE: Francis G. Payne, proceeding pro se, appeals the Hancock

Circuit Court’s order denying his motion for post-conviction relief pursuant to

RCr1 10.26. After careful consideration, we affirm the decision of the trial court.




1
    Kentucky Rule of Criminal Procedure.
             A jury convicted Payne of kidnapping and two counts of sexual abuse

in the first degree, stemming from an incident that took place on June 5, 2008. He

was sentenced to imprisonment for five years on each count of sexual abuse and

imprisonment for fifteen years on the charge of kidnapping. The two five-year

sentences were ordered to run concurrently with one another and consecutively to

the fifteen-year sentence for a total of twenty years.

             On direct appeal, the Kentucky Supreme Court affirmed his

convictions for sexual abuse but reversed his conviction for kidnapping and

remanded his case to the trial court for resentencing. Payne v. Commonwealth, No.

2009-SC-000373-MR, 2010 WL 1641117 (Ky. Apr. 22, 2010). Payne was

resentenced to five years of imprisonment on each sexual abuse charge, this time to

run consecutively, for a total of ten years.

             In March 2011, Payne filed a motion for relief under RCr 11.42 to

vacate his conviction based on ineffective assistance of counsel. After conducting

an evidentiary hearing, the trial court denied his motion. This Court affirmed.

Payne v. Commonwealth, No. 2012-CA-000423-MR, 2013 WL 2297095 (Ky.

App. May 24, 2013). Payne then filed multiple motions for relief pursuant to RCr

10.26, alleging, among other things, double jeopardy and errors in his indictment.

The trial court denied his motions. Payne did not appeal this order. Instead, he




                                          -2-
filed a petition for a writ of mandamus with this Court.2 Because Payne possessed

adequate remedies to address the issues raised, through his direct appeal and RCr

11.42 motion, this court denied mandamus relief. Payne v. Honorable Ronnie C.

Dortch, Judge, Hancock Circuit Court, et al, No. 2017-CA-001964-OA (Ky. App.

Mar. 7, 2018). The Kentucky Supreme Court affirmed. Payne v. Commonwealth,

No. 2018-SC-000185-MR, 2018 WL 5729644, at *1 (Ky. Nov. 1, 2018).

              In November 2018, Payne again moved for relief pursuant to RCr

10.26, giving rise to the instant appeal. He asserts double jeopardy and that his

sentences for sexual abuse should have run concurrently instead of consecutively.

The trial court noted that the issues raised by Payne “appear to be a rehash of

issues previously, and unsuccessfully, presented to this court and the appellate

courts.” It denied his motion. This appeal followed.

              Payne first alleges it was palpable error when the trial court

resentenced him to five years of imprisonment on each count of sexual abuse, to

run consecutively for ten years. It is his contention that his sentences should run

concurrently, for a total of five years. Additionally, Payne asserts a violation of the

double jeopardy clause and that his counsel was ineffective.




2
  It appears Payne was arguing that his sentences for sexual abuse should have run concurrently
instead of consecutively and that there were errors in his indictment.

                                              -3-
                The matters raised by Payne could, and should, have been addressed

within his direct appeal or his RCr 11.42 motion. Alone, this disposes of his case.

                Just as significantly, however, Payne’s appeal is procedurally suspect.

He seeks to employ RCr 10.26 as a separate doorway through which a convicted

party may bring his case before the Court of Appeals. Not so.

                The rule assumes the case has arrived by direct appeal, or pursuant to

rules that authorize post-conviction relief, CR3 60.02 and RCr 11.42. This rule,

RCr 10.26, simply establishes the standard for a new trial – “manifest injustice” –

“to rescue parties who failed to object at trial from the consequences of alleged

instructional error, under the purview of palpable error review.” Martin v.

Commonwealth, 409 S.W.3d 340, 344 (Ky. 2013).

                In the trial court, palpable error review pursuant to RCr 10.26 for

manifest injustice plainly presupposes a “motion for a new trial . . . .” RCr 10.26.

The rule does not provide an independent vehicle for a post-conviction challenge

in the trial court. Chipman v. Commonwealth, No. 2007-CA-000329-MR, 2008
WL 682439, at *3 (Ky. App. Mar. 14, 2008) (citation omitted) (“CR 61.02 and

RCr 10.26 are not mechanisms for obtaining post-conviction relief.”). Thus, the

function of RCr 10.26 is limited to measuring unpreserved error upon a timely

motion for a new trial filed pursuant to RCr 10.02.


3
    Kentucky Rule of Civil Procedure.

                                            -4-
               Payne is not the first to make this mistake and likely will not be the

last. On previous occasions, some courts have treated such motions as having been

brought pursuant to CR 60.02. See Chipman, 2008 WL 682439, at *3. We shall

do the same.

               By treating Payne’s motion in the trial court as one pursuant to CR

60.02, we resurrect the utility of RCr 10.26 because, in addition to its application

in the trial court as described, the rule allows palpable error review by the appellate

court. Of course, this presumes the appellant satisfied the rules for properly getting

the case before this Court. We could easily conclude Payne failed in that

endeavor, but we proceed anyway.

               Applying the fiction that Payne’s motion in the trial court was

effectively pursuant to CR 60.02, we incorporate that standard of review which “is

whether the trial court abused its discretion.” White v. Commonwealth, 32 S.W.3d
83, 86 (Ky. App. 2000) (citing Brown v. Commonwealth, 932 S.W.2d 359, 361

(Ky. 1996)). Therefore, we review the record to see if the trial court abused its

discretion in its own palpable error review for manifest injustice.

               In this case, we find no abuse of discretion in the trial court’s denial of

post-judgment relief for manifest injustice. On its face, the motion could have

been denied as untimely. The rule addresses itself to six categories of post-

conviction relief and says, “The motion shall be made within a reasonable time”


                                            -5-
and, if brought under one of the first three categories, “not more than one year after

the judgment . . . .” CR 60.02. Payne’s allegations of error were known or

knowable many years ago and were required to be raised long before now.

             In fact, the trial court found, and this Court agrees, that Payne’s

motion, however viewed, did nothing but rehash arguments previously presented

and rejected. Therefore, for the reasons stated in the December 10, 2018 order of

the Hancock Circuit Court, we affirm.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Francis G. Payne, pro se                   Andy Beshear
Burgin, Kentucky                           Attorney General of Kentucky

                                           Todd D. Ferguson
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -6-